Title: From Thomas Jefferson to Robert Patterson, 30 November 1808
From: Jefferson, Thomas
To: Patterson, Robert


                  
                     Dear Sir 
                     
                     Washington Nov. 30. 08
                  
                  To the best of my recollection, Dr. Barton, Doctr. Wistar and yourself are the Vicepresidents of the Philosophical society; but not being entirely confident in my memory and still less as to the order of the names, I take the liberty of putting the inclosed under a private cover to you, with a request that you will communicate it to your colleagues. I salute you with great friendship and respect
                  
                     Th: Jefferson 
                     
                  
               